Exhibit 10.1

WESTERN DIGITAL CORPORATION

AMENDED AND RESTATED

2017 PERFORMANCE INCENTIVE PLAN

(Amended and Restated as of August 11, 2020)

 

1.

PURPOSE OF PLAN

The purpose of this Western Digital Corporation 2017 Performance Incentive Plan
(formerly the “Western Digital Corporation 2004 Performance Incentive Plan” and
referred to herein as this “Plan”) of Western Digital Corporation, a Delaware
corporation (the “Corporation”), is to promote the success of the Corporation
and to increase stockholder value by providing an additional means through the
grant of awards to attract, motivate, retain and reward selected employees and
other eligible persons.

 

2.

ELIGIBILITY

The Administrator (as such term is defined in Section 3.1) may grant awards
under this Plan only to those persons that the Administrator determines to be
Eligible Persons. An “Eligible Person” is any person who is either: (a) an
officer (whether or not a director) or employee of the Corporation or one of its
Subsidiaries; (b) a member of the Board; or (c) an individual consultant or
advisor who renders or has rendered bona fide services (other than services in
connection with the offering or sale of securities of the Corporation or one of
its Subsidiaries in a capital-raising transaction or as a market maker or
promoter of securities of the Corporation or one of its Subsidiaries) to the
Corporation or one of its Subsidiaries and who is selected to participate in
this Plan by the Administrator; provided, however, that a person who is
otherwise an Eligible Person under clause (c) above may participate in this Plan
only if such participation would not adversely affect either the Corporation’s
eligibility to use Form S-8 to register under the Securities Act of 1933, as
amended (the “Securities Act”), the offering and sale of shares issuable under
this Plan by the Corporation or the Corporation’s compliance with any other
applicable laws. An Eligible Person who has been granted an award (a
“participant”) may, if otherwise eligible, be granted additional awards if the
Administrator shall so determine. As used herein, “Subsidiary” means any
corporation or other entity a majority of whose outstanding voting stock or
voting power is beneficially owned directly or indirectly by the Corporation;
and “Board” means the Board of Directors of the Corporation.

 

3.

PLAN ADMINISTRATION

 

  3.1

The Administrator. This Plan shall be administered by and all awards under this
Plan shall be authorized by the Administrator. The “Administrator” means the
Board or one or more committees appointed by the Board or another committee
(within its delegated authority) to administer all or certain aspects of this
Plan. Any such committee shall be comprised solely of one or more directors or
such number of directors as may be required under applicable law. A committee
may delegate some or all of its authority to another committee so constituted.
The Board or a committee comprised solely of directors may also delegate, to the
extent permitted by applicable law, to one or more officers of the Corporation,
its

 

1



--------------------------------------------------------------------------------

  powers under this Plan. The Board may delegate different levels of authority
to different committees with administrative and grant authority under this Plan.
Unless otherwise provided in the Bylaws of the Corporation or the applicable
charter of any Administrator: (x) a majority of the members of the acting
Administrator shall constitute a quorum, and (y) the vote of a majority of the
members present assuming the presence of a quorum or the unanimous written
consent of the members of the Administrator shall constitute action by the
acting Administrator.

 

  3.2

Powers of the Administrator. Subject to the express provisions of this Plan, the
Administrator is authorized and empowered to do all things necessary or
desirable in connection with the authorization of awards and the administration
of this Plan (in the case of a committee or delegation to one or more officers,
within the authority delegated to that committee or person(s)), including,
without limitation, the authority to:

 

  (a)

determine eligibility and, from among those persons determined to be eligible,
the particular Eligible Persons who will receive an award under this Plan;

 

  (b)

grant awards to Eligible Persons, determine the price (if any) at which
securities will be offered or awarded and the number of securities to be offered
or awarded to any of such persons (in the case of securities-based awards),
determine the other specific terms and conditions of such awards consistent with
the express limits of this Plan, establish the installment(s) (if any) in which
such awards shall become exercisable or shall vest (which may include, without
limitation, performance and/or time-based schedules), or determine that no
delayed exercisability or vesting is required (subject to the minimum vesting
rules of Section 5.1.5), establish any applicable performance-based
exercisability or vesting requirements, determine the circumstances in which any
performance-based goals (or the applicable measure of performance) will be
adjusted and the nature and impact of any such adjustment, determine the extent
(if any) to which any applicable exercise and vesting requirements have been
satisfied, establish the events (if any) on which exercisability or vesting may
accelerate (which may include, without limitation, retirement and other
specified terminations of employment or services, or other circumstances), and
establish the events (if any) of termination, expiration or reversion of such
awards;

 

  (c)

approve the forms of award agreements (which need not be identical either as to
type of award or among participants);

 

  (d)

construe and interpret this Plan and any agreements defining the rights and
obligations of the Corporation, its Subsidiaries, and participants under this
Plan, make any and all determinations necessary under this Plan and any such
agreements, further define the terms used in this Plan, and prescribe, amend and
rescind rules and regulations relating to the administration of this Plan or the
awards granted under this Plan;

 

2



--------------------------------------------------------------------------------

  (e)

cancel, modify, or waive the Corporation’s rights with respect to, or modify,
discontinue, suspend, or terminate any or all outstanding awards, subject to any
required consent under Section 8.6.5;

 

  (f)

accelerate, waive or extend the vesting or exercisability, or modify or extend
the term of, any or all such outstanding awards (in the case of options or stock
appreciation rights, within the maximum term of such awards) in such
circumstances as the Administrator may deem appropriate (including, without
limitation, in connection with a termination of employment or services or other
events of a personal nature) subject to any required consent under
Section 8.6.5;

 

  (g)

adjust the number of shares of Common Stock subject to any award, adjust the
price of any or all outstanding awards or otherwise waive or change previously
imposed terms and conditions, in such circumstances as the Administrator may
deem appropriate, in each case subject to Sections 4 and 8.6 (and subject to the
no repricing provision below);

 

  (h)

determine the date of grant of an award, which may be a designated date after
but not before the date of the Administrator’s action (unless otherwise
designated by the Administrator, the date of grant of an award shall be the date
upon which the Administrator took the action granting an award); provided, that
the grant date of any award may not be modified once such grant date has
occurred;

 

  (i)

determine whether, and the extent to which, adjustments are required pursuant to
Section 7 hereof and authorize the termination, conversion, substitution or
succession of awards upon the occurrence of an event of the type described in
Section 7;

 

  (j)

acquire or settle (subject to Sections 7 and 8.6) rights under awards in cash,
stock of equivalent value, or other consideration (subject to the no repricing
provision below); and

 

  (k)

determine the fair market value of the Common Stock or awards under this Plan
from time to time and/or the manner in which such value will be determined.

Notwithstanding the foregoing and except for an adjustment pursuant to
Section 7.1 or a repricing approved by stockholders, in no case may the
Administrator (1) amend an outstanding stock option or SAR to reduce the
exercise price or base price of the award, (2) cancel, exchange, replace or
surrender an outstanding stock option or SAR in exchange for cash or other
awards for the purpose of repricing the award, or (3) cancel, exchange, or
surrender an outstanding stock option or SAR in exchange for an option or SAR
with an exercise or base price that is less than the exercise or base price of
the original award.

 

3



--------------------------------------------------------------------------------

  3.3

Binding Determinations. Any determination or other action taken by, or inaction
of, the Corporation, any Subsidiary, or the Administrator relating or pursuant
to this Plan (or any award made under this Plan) and within its authority
hereunder or under applicable law shall be within the absolute discretion of
that entity or body and shall be conclusive and binding upon all persons.
Neither the Board nor any Board committee, nor any member thereof or person
acting at the direction thereof, shall be liable for any act, omission,
interpretation, construction or determination made in good faith in connection
with this Plan (or any award made under this Plan), and all such persons shall
be entitled to indemnification and reimbursement by the Corporation in respect
of any claim, loss, damage or expense (including, without limitation, attorneys’
fees) arising or resulting therefrom to the fullest extent permitted by law
and/or under any directors and officers liability insurance coverage that may be
in effect from time to time. Neither the Board nor any Board committee, nor any
member thereof or person acting at the direction thereof, nor the Corporation or
any of its Subsidiaries, shall be liable for any damages of a participant should
an award or other action with respect thereto not satisfy Rule 16b-3 promulgated
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”),
should an option intended as an ISO (as defined below) fail to actually meet the
requirements of the Internal Revenue Code of 1986, as amended (the “Code”),
applicable to ISOs, should any award fail to qualify for any intended tax
treatment or be subject to tax, penalty, or interest under Section 409A of the
Code or other tax penalties, or otherwise for any tax or other liability imposed
on a participant with respect to an award.

 

  3.4

Reliance on Experts. In making any determination or in taking or not taking any
action under this Plan, the Board or a committee, as the case may be, may obtain
and may rely upon the advice of experts, including employees and professional
advisors to the Corporation. No director, officer or agent of the Corporation or
any of its Subsidiaries shall be liable for any such action or determination
taken or made or omitted in good faith.

 

  3.5

Delegation. The Administrator may delegate ministerial, non-discretionary
functions to individuals who are officers or employees of the Corporation or any
of its Subsidiaries or to third parties.

 

4.

SHARES OF COMMON STOCK SUBJECT TO THE PLAN; SHARE LIMITS

 

  4.1

Shares Available. Subject to the provisions of Section 7.1, the capital stock
that may be delivered under this Plan shall be shares of the Corporation’s
authorized but unissued Common Stock and any shares of its Common Stock held as
treasury shares. For purposes of this Plan, “Common Stock” shall mean the common
stock of the Corporation and such other securities or property as may become the
subject of awards under this Plan, or may become subject to such awards,
pursuant to an adjustment made under Section 7.1.

 

4



--------------------------------------------------------------------------------

  4.2

Share Limits.

4.2.1    Aggregate Share Limit. The maximum number of shares of Common Stock
that may be delivered pursuant to awards granted to Eligible Persons under this
Plan (the “Share Limit”) is equal to the sum of the following:

 

  (1)

105,580,215 shares of Common Stock, plus

 

  (2)

the number of any shares of Common Stock subject to stock options outstanding
under the SanDisk 2013 Incentive Plan (the “SanDisk Plan”) as of the Effective
Date (as defined below) which expire, or for any reason are cancelled or
terminated, after the Effective Date without being exercised (which, for
purposes of clarity, shall become available for award grants under this Plan on
a one-for-one basis), plus

 

  (3)

1.72 times the number of any shares of Common Stock subject to restricted stock
unit awards outstanding and unvested under the SanDisk Plan as of the Effective
Date (including any dividend equivalents thereon) that are forfeited,
terminated, cancelled or otherwise reacquired by the Corporation after the
Effective Date without having become vested (for clarity, with the 1.72:1 ratio
to reflect the “Full-Value Award” ratio below);

provided that in no event shall the Share Limit exceed the sum of (i) the
105,580,125 shares set forth above, plus (ii) the number of shares of Common
Stock subject to stock options outstanding under the SanDisk Plan as of the
Effective Date that could become available for award grants under this Plan
pursuant to clause (2) above, plus (iii) the number of shares of Common Stock
subject to restricted stock unit awards outstanding and unvested under the
SanDisk Plan as of the Effective Date that could become available for award
grants under this Plan pursuant to clause (3) above).

Shares issued in respect of any “Full-Value Award” granted under this Plan shall
be counted against the foregoing Share Limit as 1.72 shares for every one share
actually issued in connection with such award.     For this purpose, a
“Full-Value Award” means any award under this Plan that is not a stock option
grant or a stock appreciation right grant.

4.2.2    Aggregate Share Limit. The following limits also apply with respect to
awards granted under this Plan:

 

  (1)

The maximum number of shares of Common Stock that may be delivered pursuant to
options qualified as incentive stock options granted under this Plan is
91,837,248 shares.

 

  (2)

The maximum number of shares of Common Stock subject to those options and stock
appreciation rights that are granted during any calendar year to any individual
under this Plan is 1,000,000 shares.

 

5



--------------------------------------------------------------------------------

  (3)

In no event shall the value (based on the fair market value of the shares on the
date of grant of the applicable award, using such valuation principles as
determined by the Administrator) of the shares of Common Stock subject to awards
granted under this Plan to any one non-employee member of the Board (a
“Non-Employee Director”) in any one Grant Year exceed $900,000. The limit in the
preceding sentence shall not apply as to any award granted to an individual for
services in a capacity other than as a Non-Employee Director, even if such
individual is, was or becomes a Non-Employee Director. For this purpose, “Grant
Year” means the annual period commencing on the date of the Corporation’s annual
meeting of stockholders and concluding on the day immediately preceding the next
annual meeting of stockholders, or such other annual period as the Administrator
may determine in its discretion.

 

  4.3

Awards Settled in Cash, Reissue of Awards and Shares. The share limits of this
Plan are subject to adjustment pursuant to the following provisions of this
Section 4.3. Refer to Section 8.10 for application of this Plan’s share limits
with respect to assumed awards.

 

  (a)

Shares that are subject to or underlie awards granted under this Plan which
expire or for any reason are cancelled or terminated, are forfeited, fail to
vest, or for any other reason are not paid or delivered under this Plan shall
not be counted against the Share Limit and shall again be available for
subsequent awards under this Plan.

 

  (b)

Shares that are exchanged by a participant or withheld by the Corporation as
full or partial payment in connection with any award under this Plan, or any
award outstanding under the SanDisk Plan, and shares exchanged by a participant
or withheld by the Corporation or one of its Subsidiaries to satisfy the tax
withholding obligations related to any award under this Plan or the SanDisk
Plan, shall be treated as follows: (i) to the extent that the exchange or
withholding occurred with respect to a stock option or stock appreciation right,
such shares shall not be available for subsequent awards under this Plan;
(ii) to the extent that the exchange or withholding occurred prior to
November 7, 2018 with respect to a Full-Value Award, such shares shall not be
available for subsequent awards under this Plan; and (iii) to the extent that
the exchange or withholding occurs on or after November 7, 2018 with respect to
a Full-Value Award, such shares shall not be counted against the Share Limit and
shall again be available for subsequent awards under this Plan.

 

  (c)

To the extent that an award granted under this Plan is settled in cash or a form
other than shares of Common Stock, the shares that would have been delivered had
there been no such cash or other settlement shall not be counted against the
Share Limit and shall again be available for subsequent awards under this Plan.

 

6



--------------------------------------------------------------------------------

  (d)

In the event that shares of Common Stock are delivered in respect of a dividend
equivalent right granted under this Plan, only the actual number of shares
delivered with respect to the award shall be counted against the share limits of
this Plan. To the extent that shares of Common Stock are delivered pursuant to
the exercise of a stock appreciation right or stock option, the number of
underlying shares as to which the exercise related shall be counted against the
applicable share limits under Section 4.2, as opposed to only counting the
shares actually issued. (For purposes of clarity, if a stock appreciation right
relates to 100,000 shares and is exercised at a time when the payment due to the
participant is 15,000 shares, 100,000 shares shall be charged against the
applicable share limits under Section 4.2 with respect to such exercise.)

Each of the numerical limits of Section 4.2 is also subject to adjustment as
contemplated by Section 7.1. If any share subject to a Full-Value Award, or
exchanged or withheld with respect to a Full-Value Award, becomes available for
subsequent awards under this Plan pursuant to clause (a), (b) or (c) above, such
share shall be credited as 1.72 shares when determining the number of shares
that shall again become available for subsequent awards under this Plan if
(i) upon grant of the related award, the shares underlying the award had been
counted against the Share Limit at the 1.72:1 ratio applicable to Full-Value
Awards or (ii) the related award had been granted under the SanDisk Plan.

The Corporation may not increase the Share Limit by repurchasing shares of
Common Stock on the market (by using cash received through the exercise of stock
options or otherwise).

 

  4.4

No Fractional Shares. Unless otherwise expressly provided by the Administrator,
no fractional shares shall be delivered under this Plan. The Administrator may
pay cash in lieu of any fractional shares in settlements of awards under this
Plan.

 

5.

AWARDS

 

  5.1

Type and Form of Awards. The Administrator shall determine the type or types of
award(s) to be made to each selected Eligible Person. Awards may be granted
singly, in combination or in tandem. Awards also may be made in combination or
in tandem with, in replacement of, as alternatives to, or as the payment form
for grants or rights under any other employee or compensation plan of the
Corporation or one of its Subsidiaries. The types of awards that may be granted
under this Plan are:

5.1.1    Stock Options. A stock option is the grant of a right to purchase a
specified number of shares of Common Stock during a specified period as
determined by the Administrator. An option may be intended as an incentive stock
option within the meaning of Section 422 of the Code (an “ISO”) or a
nonqualified stock option (an option not intended to be an ISO). The award
agreement for an option will indicate if the option is intended as an ISO;

 

7



--------------------------------------------------------------------------------

otherwise it will be deemed to be a nonqualified stock option. The maximum term
of each option (ISO or nonqualified) shall be ten (10) years. The per share
exercise price for each option shall be not less than 100% of the fair market
value of a share of Common Stock on the date of grant of the option. When an
option is exercised, the exercise price for the shares to be purchased shall be
paid in full in cash or such other method permitted by the Administrator
consistent with Section 5.4.

5.1.2    Additional Rules Applicable to ISOs. To the extent that the aggregate
fair market value (determined at the time of grant of the applicable option) of
stock with respect to which ISOs first become exercisable by a participant in
any calendar year exceeds $100,000, taking into account both Common Stock
subject to ISOs under this Plan and stock subject to ISOs under all other plans
of the Corporation or one of its Subsidiaries (or any parent or predecessor
corporation to the extent required by and within the meaning of Section 422 of
the Code and the regulations promulgated thereunder), such options shall be
treated as nonqualified stock options. In reducing the number of options treated
as ISOs to meet the $100,000 limit, the most recently granted options shall be
reduced first. To the extent a reduction of simultaneously granted options is
necessary to meet the $100,000 limit, the Administrator may, in the manner and
to the extent permitted by law, designate which shares of Common Stock are to be
treated as shares acquired pursuant to the exercise of an ISO. ISOs may only be
granted to employees of the Corporation or one of its subsidiaries (for this
purpose, the term “subsidiary” is used as defined in Section 424(f) of the Code,
which generally requires an unbroken chain of ownership of at least 50% of the
total combined voting power of all classes of stock of each subsidiary in the
chain beginning with the Corporation and ending with the subsidiary in
question). No ISO may be granted to any person who, at the time the option is
granted, owns (or is deemed to own under Section 424(d) of the Code) shares of
outstanding Common Stock possessing more than 10% of the total combined voting
power of all classes of stock of the Corporation, unless the exercise price of
such option is at least 110% of the fair market value of the stock subject to
the option and such option by its terms is not exercisable after the expiration
of five years from the date such option is granted. If an otherwise intended ISO
fails to meet the applicable requirements of Section 422 of the Code, the option
shall be rendered a nonqualified stock option.

5.1.3    Stock Appreciation Rights. A stock appreciation right or “SAR” is a
right to receive a payment, in cash and/or Common Stock, equal to the excess of
the fair market value of a specified number of shares of Common Stock on the
date the SAR is exercised over the “base price” of the award, which base price
shall not be less than the fair market value of a share of Common Stock on the
date the SAR was granted and shall be set forth in the applicable award
agreement. The maximum term of a SAR shall be ten (10) years.

5.1.4    Other Awards. The other types of awards that may be granted under this
Plan include: (a) stock bonuses, restricted stock, performance stock, stock
units, phantom stock, dividend equivalents, or similar rights to purchase or
acquire

 

8



--------------------------------------------------------------------------------

shares, whether at a fixed or variable price (or no price) or fixed or variable
ratio related to the Common Stock, and any of which may (but need not) be fully
vested at grant (except as provided below with respect to dividend equivalent
rights) or vest upon the passage of time, the occurrence of one or more events,
or the satisfaction of performance criteria or other conditions, or any
combination thereof; or (b) cash awards. The types of cash awards that may be
granted under this Plan include the opportunity to receive a payment for the
achievement of one or more goals established by the Administrator, on such terms
as the Administrator may provide, as well as discretionary cash awards. Dividend
equivalent rights may be granted as a separate award or in connection with
another award under this Plan; provided, however, that dividend equivalent
rights may not be granted in connection with a stock option or SAR granted under
this Plan. In addition, any dividends and/or dividend equivalents as to the
portion of an award that is subject to unsatisfied vesting requirements will be
subject to termination and forfeiture to the same extent as the corresponding
portion of the award to which they relate in the event the applicable vesting
requirements are not satisfied.

5.1.5    Minimum Vesting Requirements. Except for any accelerated vesting
required pursuant to Section 7 or as provided in the next sentence, each award
granted under this Plan that is granted or payable in shares of Common Stock
shall be subject to a minimum vesting requirement of one-year and no portion of
any such award may vest earlier than the first anniversary of the grant date of
the award (the “Minimum Vesting Requirement”). The Minimum Vesting Requirement
shall not apply to 5% of the total number of shares available under this Plan
(which shares may be used for awards that do not include a one year vesting
period or may provide for no vesting requirement) and shall not limit or
restrict the Administrator’s discretion to accelerate or provide for the
acceleration of vesting of any award in circumstances it determines to be
appropriate.

5.1.6    Performance Goals. The grant, vesting, exercisability or payment of an
award may (but need not) depend on the degree of achievement of one or more
performance goals relative to a pre-established targeted level or levels using
one or more of the Business Criteria set forth below (on an absolute or relative
(including, without limitation, relative to the performance of one or more other
companies or upon comparisons of any of the indicators of performance relative
to one or more other companies) basis, any of which may also be expressed as a
growth or decline measure relative to an amount or performance for a prior date
or period) for the Corporation on a consolidated basis or for one or more of the
Corporation’s subsidiaries, segments, divisions or business units, or any
combination of the foregoing, or any other basis for measurement as established
by the Administrator. The “Business Criteria” as selected by the Administrator
in its sole discretion may be: (i) earnings per share, (ii) adjusted earnings
per share, (iii) cash flow (which means cash and cash equivalents derived from
either net cash flow from operations or net cash flow from operations, financing
and investing activities), (iv) stock price, (v) total stockholder return,
(vi) gross or net sales or revenue, (vii) revenue growth, (viii) operating
income (before or after taxes), (ix) net earnings (before or after interest,
taxes, depreciation and/or

 

9



--------------------------------------------------------------------------------

amortization), (x) return on equity, assets, capital or net investment,
(xi) cost or expense containment or reduction, (xii) market share or total
available market, (xiii) economic value added, (xiv) gross margin or adjusted
gross margin, (xv) net income, or any combination thereof, or any other
criterion or criteria established by the Administrator. Unless otherwise
approved by the Administrator, the specific performance formula, goal or goals
(“targets”) as to such a performance-based award must be established during the
first 90 days of the performance period (and, in the case of performance periods
of less than one year, in no event after 25% or more of the performance period
has elapsed). The Administrator may provide that any performance-based goals (or
the applicable measure of performance) will be adjusted to mitigate the
unbudgeted impact of significant, material, unusual or nonrecurring items,
accounting changes, extraordinary events not foreseen at the time the targets
were set, or other circumstances determined by the Administrator. By way of
example, such adjustment items may include, but are not limited to, one or more
of the following: (i) items related to a change in accounting principle,
(ii) items relating to financing activities, (iii) expenses for restructuring or
productivity initiatives, (iv) other non-operating items, (v) items related to
acquisitions, (vi) items attributable to the business operations of any entity
acquired by the Corporation during the performance period, (vii) items related
to the disposal of a business or segment of a business, (viii) items related to
discontinued operations that do not qualify as a segment of a business under
applicable accounting standards, (ix) items attributable to any stock dividend,
stock split, combination or exchange of stock occurring during the performance
period, (x) any other items of significant income or expense, (xi) items
relating to unusual or extraordinary corporate transactions, events or
developments, (xii) items related to amortization of acquired intangible assets,
(xiii) items that are outside the scope of core, on-going business activities,
(xiv) items related to acquired in-process research and development, (xv) items
relating to changes in tax laws, (xvi) items relating to licensing or
partnership arrangements, (xvii) items relating to asset impairment charges,
(xviii) items relating to gains or losses for litigation, arbitration and
contractual settlements, or (xix) items relating to any other unusual or
nonrecurring events or changes in applicable law or business conditions.

 

  5.2

Award Agreements. Each award shall be evidenced by either (1) a written award
agreement in a form approved by the Administrator, or (2) an electronic notice
of award grant in a form approved by the Administrator and recorded by the
Corporation (or its designee) in an electronic recordkeeping system used for the
purpose of tracking award grants under this Plan generally (in each case, an
“award agreement”), as the Administrator may provide and, in each case and if
required by the Administrator, executed or otherwise electronically accepted
(including deemed acceptance) by the recipient of the award in such form and
manner as the Administrator may require. The Administrator may authorize any
officer of the Corporation (other than the particular award recipient) to
execute any or all award agreements on behalf of the Corporation. The award
agreement shall set forth the material terms and conditions of the award as
established by the Administrator consistent with the express limitations of this
Plan.

 

10



--------------------------------------------------------------------------------

  5.3

Deferrals and Settlements. Payment of awards may be in the form of cash, Common
Stock, other awards or combinations thereof as the Administrator shall
determine, and with such restrictions (if any) as it may impose, as set forth in
the applicable award agreement. The Administrator may also require or permit
participants to elect to defer the issuance of shares or the settlement of
awards in cash under such rules and procedures as it may establish under this
Plan and in accordance with the applicable award agreement. The Administrator
may also provide that deferred settlements include the payment or crediting of
interest or other earnings on the deferral amounts, or the payment or crediting
of dividend equivalents where the deferred amounts are denominated in shares.

 

  5.4

Consideration for Common Stock or Awards. The purchase price (if any) for any
award granted under this Plan or the Common Stock to be delivered pursuant to an
award, as applicable, may be paid by means of any lawful consideration as
determined by the Administrator, including, without limitation, one or a
combination of the following methods:

 

  •  

a reduction in compensation otherwise payable to the recipient of such award or
for services rendered by the recipient;

 

  •  

cash, check payable to the order of the Corporation, or electronic funds
transfer;

 

  •  

notice and third party payment in such manner as may be authorized by the
Administrator;

 

  •  

the delivery of previously owned shares of Common Stock;

 

  •  

by a reduction in the number of shares otherwise deliverable pursuant to the
award; or

 

  •  

subject to such procedures as the Administrator may adopt, pursuant to a
“cashless exercise” with a third party who provides financing for the purposes
of (or who otherwise facilitates) the purchase or exercise of awards, including
through same-day sales.

In no event shall any shares newly-issued by the Corporation be issued for less
than the minimum lawful consideration for such shares or for consideration other
than consideration permitted by applicable state law. Shares of Common Stock
used to satisfy the exercise price of an option shall be valued at their fair
market value. The Corporation will not be obligated to deliver any shares unless
and until it receives full payment of the exercise or purchase price therefor
and any related withholding obligations under Section 8.5 and any other
conditions to exercise or purchase have been satisfied. Unless otherwise
expressly provided in the applicable award agreement, the Administrator may at
any time eliminate or limit a participant’s ability to pay any purchase or
exercise price of any award or shares by any method other than cash payment to
the Corporation.

 

11



--------------------------------------------------------------------------------

  5.5

Definition of Fair Market Value. For purposes of this Plan, “fair market value”
shall mean, unless otherwise determined or provided by the Administrator in the
circumstances, the closing price (in regular trading) of a share of Common Stock
on the Nasdaq Stock Market (or, if the Common Stock is not then traded on the
Nasdaq Stock Market, on the principal national securities exchange on which the
Common Stock is then listed or admitted to trade) (the “Exchange”) for the date
in question or, if no sales of Common Stock were made on the Exchange on that
date, the closing price (in regular trading) of a share of Common Stock on the
Exchange for the next preceding day on which sales of Common Stock were made on
the Exchange. The Administrator may, however, provide with respect to one or
more awards that the fair market value shall equal the last closing price (in
regular trading) of a share of Common Stock on the Exchange available at the
relevant time or the average of the high and low trading prices of a share of
Common Stock on the Exchange for the date in question or the most recent trading
day. If the Common Stock is no longer listed or is no longer actively traded on
the Exchange as of the applicable date, the fair market value of the Common
Stock shall be the value as reasonably determined by the Administrator for
purposes of the award in the circumstances. The Administrator also may adopt a
different methodology for determining fair market value with respect to one or
more awards if a different methodology is necessary or advisable to secure any
intended favorable tax, legal or other treatment for the particular award(s)
(for example, and without limitation, the Administrator may provide that fair
market value for purposes of one or more awards will be based on an average of
closing prices (or the average of high and low daily trading prices) for a
specified period preceding the relevant date).

 

  5.6

Transfer Restrictions.

5.6.1    Limitations on Exercise and Transfer. Unless otherwise expressly
provided in (or pursuant to) this Section 5.6, by applicable law and by the
award agreement, as the same may be amended, (a) all awards are non-transferable
and shall not be subject in any manner to sale, transfer, anticipation,
alienation, assignment, pledge, encumbrance or charge; (b) awards shall be
exercised only by the participant; and (c) amounts payable or shares issuable
pursuant to any award shall be delivered only to (or for the account of) the
participant.

5.6.2    Exceptions. The Administrator may permit awards to be transferred to
other persons or entities pursuant to such conditions and procedures, including
limitations on subsequent transfers, as the Administrator may, in its sole
discretion, establish in writing; provided, however, that any such transfer
shall only be permitted if it is made by the participant for estate or tax
planning or charitable purposes for no (or nominal; i.e. the minimum
consideration required by applicable law) consideration, as determined by the
Administrator. Any permitted transfer shall be subject to compliance with
applicable federal and state securities laws.

5.6.3    Further Exceptions to Limits on Transfer. The exercise and transfer
restrictions in Section 5.6.1 shall not apply to:

 

  (a)

transfers to the Corporation,

 

12



--------------------------------------------------------------------------------

  (b)

the designation of a beneficiary to receive benefits in the event of the
participant’s death or, if the participant has died, transfers to or exercise by
the participant’s beneficiary, or, in the absence of a validly designated
beneficiary, transfers by will or the laws of descent and distribution,

 

  (c)

subject to any applicable limitations on ISOs and to such procedures as the
Administrator may prescribe, transfers to a family member (or former family
member) pursuant to a domestic relations order,

 

  (d)

if the participant has suffered a disability, permitted transfers or exercises
on behalf of the participant by his or her legal representative, or

 

  (e)

the authorization by the Administrator of “cashless exercise” procedures with
third parties who provide financing for the purpose of (or who otherwise
facilitate) the exercise of awards consistent with applicable laws and the
express authorization of the Administrator.

 

  5.7

International Awards. One or more awards may be granted to Eligible Persons who
provide services to the Corporation or one of its Subsidiaries outside of the
United States. Any awards granted to such persons may be granted pursuant to the
terms and conditions of any applicable sub-plans, if any, appended to this Plan
and approved by the Administrator. The awards so granted need not comply with
other specific terms of this Plan, provided that stockholder approval of any
deviation from the specific terms of this Plan is not required by applicable law
or any applicable listing agency.

 

6.

EFFECT OF TERMINATION OF SERVICE ON AWARDS

 

  6.1

General. The Administrator shall establish the effect (if any) of a termination
of employment or service on the rights and benefits under each award under this
Plan and in so doing may make distinctions based upon, inter alia, the cause of
termination and type of award. If the participant is not an employee of the
Corporation or one of its Subsidiaries and provides other services to the
Corporation or one of its Subsidiaries, the Administrator shall be the sole
judge for purposes of this Plan (unless a contract or the award otherwise
provides) of whether the participant continues to render services to the
Corporation or one of its Subsidiaries and the date, if any, upon which such
services shall be deemed to have terminated.

 

  6.2

Events Not Deemed Terminations of Service. Unless the express policy of the
Corporation or one of its Subsidiaries, or the Administrator, otherwise
provides, or except as otherwise required by applicable law, the employment
relationship shall not be considered terminated in the case of (a) sick leave,
(b) military leave, or (c) any other leave of absence authorized by the
Corporation or one of its Subsidiaries, or the Administrator; provided that
unless reemployment upon the expiration of such leave is guaranteed by contract
or law or the Administrator otherwise provides, such leave is for a period of
not more than three months. In

 

13



--------------------------------------------------------------------------------

  the case of any employee of the Corporation or one of its Subsidiaries on an
approved leave of absence, continued vesting of the award while on leave from
the employ of the Corporation or one of its Subsidiaries may be suspended until
the employee returns to service, unless the Administrator otherwise provides or
applicable law otherwise requires. In no event shall an award be exercised after
the expiration of the term set forth in the award agreement.

 

  6.3

Effect of Change of Subsidiary Status. For purposes of this Plan and any award,
if an entity ceases to be a Subsidiary of the Corporation a termination of
employment or service shall be deemed to have occurred with respect to each
Eligible Person in respect of such Subsidiary who does not continue as an
Eligible Person in respect of the Corporation or another Subsidiary that
continues as such after giving effect to the transaction or other event giving
rise to the change in status unless the Subsidiary that is sold, spun-off or
otherwise divested (or its successor or a direct or indirect parent of such
Subsidiary or successor) assumes the Eligible Person’s award(s) in connection
with such transaction.

 

7.

ADJUSTMENTS; ACCELERATION

 

  7.1

Adjustments. Subject to Section 7.2, upon (or, as may be necessary to effect the
adjustment, immediately prior to): any reclassification, recapitalization, stock
split (including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation, or other reorganization; any
spin-off, split-up, or similar extraordinary dividend distribution in respect of
the Common Stock; or any exchange of Common Stock or other securities of the
Corporation, or any similar, unusual or extraordinary corporate transaction in
respect of the Common Stock; then the Administrator shall equitably and
proportionately adjust (1) the number and type of shares of Common Stock (or
other securities) that thereafter may be made the subject of awards (including
the specific share limits, maximums and numbers of shares set forth elsewhere in
this Plan), (2) the number, amount and type of shares of Common Stock (or other
securities or property) subject to any outstanding awards, (3) the grant,
purchase, or exercise price (which term includes the base price of any SAR or
similar right) of any outstanding awards, and/or (4) the securities, cash or
other property deliverable upon exercise or payment of any outstanding awards,
in each case to the extent necessary to preserve (but not increase) the level of
incentives intended by this Plan and the then-outstanding awards.

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator as to whether an adjustment is required in the circumstances
pursuant to this Section 7.1, and the extent and nature of any such adjustment,
shall be conclusive and binding on all persons.

 

  7.2

Corporate Transactions - Assumption and Termination of Awards. Upon any event in
which the Corporation does not survive, or does not survive as a public company
in respect of its Common Stock (including, without limitation, a merger,
combination, consolidation, or other reorganization; any exchange of Common
Stock or other securities of the Corporation; a sale of all or substantially all
the

 

14



--------------------------------------------------------------------------------

  business, stock or assets of the Corporation; a dissolution of the
Corporation; or other event in which the Corporation does not survive or does
not survive as a public company in respect of its Common Stock), then the
Administrator may make provision for a cash payment in settlement of, or for the
assumption, substitution or exchange of any or all outstanding share-based
awards or the cash, securities or property deliverable to the holder of any or
all outstanding share-based awards, based upon, to the extent relevant under the
circumstances, the distribution or consideration payable to holders of the
Common Stock upon or in respect of such event. Upon the occurrence of (or, as
may be necessary to effect such action, immediately prior to) any event
described in the preceding sentence, then, unless the Administrator has made a
provision for the substitution, assumption, exchange or other continuation or
settlement of the award or the award would otherwise continue in accordance with
its terms in the circumstances: (1) unless otherwise provided in the applicable
award agreement, each then-outstanding option and SAR shall become fully vested,
    all shares of restricted stock then outstanding shall fully vest free of
restrictions, and each other award granted under this Plan that is then
outstanding shall become payable to the holder of such award (with any
performance goals applicable to the award in each case being deemed met, unless
otherwise provided in the award agreement, at the “target” performance level);
and (2) each award shall terminate upon the related event; provided that the
holder of an option or SAR shall be given reasonable advance notice of the
impending termination and a reasonable opportunity to exercise his or her
outstanding vested options and SARs (after giving effect to any accelerated
vesting required in the circumstances) in accordance with their terms before the
termination of such awards (except that in no case shall more than ten days’
notice of the impending termination be required and any acceleration of vesting
and any exercise of any portion of an award that is so accelerated may be made
contingent upon the actual occurrence of the event).

For purposes of this Section 7.2, an award shall be deemed to have been
“assumed” if (without limiting other circumstances in which an award is assumed)
the award continues after an event referred to above in this Section 7.2, and/or
is assumed and continued by the surviving entity following such event
(including, without limitation, an entity that, as a result of such event, owns
the Corporation or all or substantially all of the Corporation’s assets directly
or through one or more subsidiaries (a “Parent”)), and confers the right to
purchase or receive, as applicable and subject to vesting and the other terms
and conditions of the award, for each share of Common Stock subject to the award
immediately prior to the event, the consideration (whether cash, shares, or
other securities or property) received in the event by the stockholders of the
Corporation for each share of Common Stock sold or exchanged in such event (or
the consideration received by a majority of the stockholders participating in
such event if the stockholders were offered a choice of consideration);
provided, however, that if the consideration offered for a share of Common Stock
in the event is not solely the ordinary common stock of a successor corporation
or a Parent, the Administrator may provide for the consideration to be received
upon exercise or payment of the award, for each share subject to the award, to
be solely ordinary common stock of the successor corporation or a Parent equal
in fair market value to the per share consideration received by the stockholders
participating in the event.

 

15



--------------------------------------------------------------------------------

The Administrator may adopt such valuation methodologies for outstanding awards
as it deems reasonable in the event of a cash or property settlement and, in the
case of options, SARs or similar rights, but without limitation on other
methodologies, may base such settlement solely upon the excess if any of the per
share amount payable upon or in respect of such event over the exercise or base
price of the award. In the case of an option, SAR or similar right as to which
the per share amount payable upon or in respect of such event is less than or
equal to the exercise or base price of the award, the Administrator may
terminate such award in connection with an event referred to in this Section 7.2
without any payment in respect of such award.

Without limiting the generality of Section 3.3, any good faith determination by
the Administrator pursuant to its authority under this Section 7.2 shall be
conclusive and binding on all persons.

 

  7.3

Possible Acceleration of Awards. Without limiting Section 7.2 or the
Administrator’s broad authority to establish vesting provisions, in the event of
a Change in Control Event (as defined below), the Administrator may, in its
discretion, provide that any outstanding option or SAR shall become fully
vested, that any share of restricted stock then outstanding shall fully vest
free of restrictions, and that any other award granted under this Plan that is
then outstanding shall be payable to the holder of such award. The Administrator
may take such action with respect to all awards then outstanding or only with
respect to certain specific awards identified by the Administrator in the
circumstances and may condition any such acceleration upon the occurrence of
another event (such as, without limitation, a termination of the award holder’s
service). For purposes of this Plan, “Change in Control Event” means any of the
following:

 

  (a)

Any “person” (as such term is used in Sections 13(d) and 14(d) of the Exchange
Act, a “Person”), alone or together with its affiliates and associates,
including any group of persons which is deemed a “person” under Section 13(d)(3)
of the Exchange Act (other than the Corporation or any subsidiary thereof or any
employee benefit plan (or related trust) of the Corporation or any subsidiary
thereof, or any underwriter in connection with a firm commitment public offering
of the Corporation’s capital stock), becomes the “beneficial owner” (as such
term is defined in Rule 13d-3 of the Exchange Act, except that a person shall
also be deemed the beneficial owner of all securities which such person may have
a right to acquire, whether or not such right is presently exercisable, referred
to herein as “Beneficially Own” or “Beneficial Owner” as the context may
require) of thirty-three and one third percent or more of (i) the then
outstanding shares of the Corporation’s common stock (“Outstanding Company
Common Stock”) or (ii) securities representing thirty-three and one-third
percent or more of the combined voting power of the Corporation’s then
outstanding voting securities (“Outstanding

 

16



--------------------------------------------------------------------------------

  Company Voting Securities”) (in each case, other than an acquisition in the
context of a merger, consolidation, reorganization, asset sale or other
extraordinary transaction covered by, and which does not constitute a Change in
Control Event under, clause (c) below);

 

  (b)

A change, during any period of two consecutive years, of a majority of the Board
as constituted as of the beginning of such period, unless the election, or
nomination for election by the Corporation’s stockholders, of each director who
was not a director at the beginning of such period was approved by vote of at
least two-thirds of the Incumbent Directors then in office (for purposes hereof,
“Incumbent Directors” shall consist of the directors holding office as of the
Effective Date and any person becoming a director subsequent to such date whose
election, or nomination for election by the Corporation’s stockholders, is
approved by a vote of at least a majority of the Incumbent Directors then in
office);

 

  (c)

Consummation of any merger, consolidation, reorganization or other extraordinary
transaction (or series of related transactions) involving the Corporation, a
sale or other disposition of all or substantially all of the assets of the
Corporation, or the acquisition of assets or stock of another entity by the
Corporation or any of its subsidiaries (each, a “Business Combination”), in each
case unless, following such Business Combination, (1) all or substantially all
of the individuals and entities that were the Beneficial Owners of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such Business Combination Beneficially Own, directly or
indirectly, more than 50% of the then-outstanding shares of common stock and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that, as a result of such transaction, owns the Corporation or all or
substantially all of the Corporation’s assets directly or through one or more
subsidiaries (a “Parent”)), (2) no Person (excluding any entity resulting from
such Business Combination or a Parent or any employee benefit plan (or related
trust) of the Corporation or such entity resulting from such Business
Combination or Parent, and excluding any underwriter in connection with a firm
commitment public offering of the Corporation’s capital stock) Beneficially
Owns, directly or indirectly, more than thirty-three and one third percent of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such entity, and (3) at least a majority
of the members of the board of directors or trustees of the entity resulting
from such Business Combination or a Parent were Incumbent Directors at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or

 

17



--------------------------------------------------------------------------------

  (d)

The stockholders of the Corporation approve a plan of complete liquidation or
dissolution of the Corporation (other than in the context of a merger,
consolidation, reorganization, asset sale or other extraordinary transaction
covered by, and which does not constitute a Change in Control Event under,
clause (c) above).

 

  7.4

Other Acceleration Rules. Any acceleration of awards pursuant to this Section 7
shall comply with applicable legal requirements and, if necessary to accomplish
the purposes of the acceleration or if the circumstances require, may be deemed
by the Administrator to occur prior to the applicable event, provided that the
original terms of the award will be reinstated if the event giving rise to the
acceleration does not actually occur. The Administrator may override the
provisions of Section 7.2 and 7.3 by express provision in the award agreement
and may accord any Eligible Person a right to refuse any acceleration, whether
pursuant to the award agreement or otherwise, in such circumstances as the
Administrator may approve. The portion of any ISO accelerated in connection with
a Change in Control Event or any other action permitted hereunder shall remain
exercisable as an ISO only to the extent the applicable $100,000 limitation on
ISOs is not exceeded. To the extent exceeded, the accelerated portion of the
option shall be exercisable as a nonqualified stock option under the Code.

 

8.

OTHER PROVISIONS

 

  8.1

Compliance with Laws. This Plan, the granting and vesting of awards under this
Plan, the offer, issuance and delivery of shares of Common Stock, the acceptance
of promissory notes and/or the payment of money under this Plan or under awards
are subject to compliance with all applicable federal, state, local and foreign
laws, rules and regulations (including but not limited to state and federal
securities law and federal margin requirements) and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Corporation, be necessary or advisable in connection therewith. The
person acquiring any securities under this Plan will, if requested by the
Corporation or one of its Subsidiaries, provide such assurances and
representations to the Corporation or one of its Subsidiaries as the
Administrator may deem necessary or desirable to assure compliance with all
applicable legal and accounting requirements.

 

  8.2

No Rights to Award. No person shall have any claim or rights to be granted an
award (or additional awards, as the case may be) under this Plan, subject to any
express contractual rights (set forth in a document other than this Plan) to the
contrary.

 

  8.3

No Employment/Service Contract. Nothing contained in this Plan (or in any other
documents under this Plan or in any award) shall confer upon any Eligible Person
or other participant any right to continue in the employ or other service of the
Corporation or one of its Subsidiaries, constitute any contract or agreement of
employment or other service or affect an employee’s status as an employee at
will, nor shall interfere in any way with the right of the Corporation or one of
its Subsidiaries to change a person’s compensation or other benefits, or to
terminate

 

18



--------------------------------------------------------------------------------

  his or her employment or other service, with or without cause. Nothing in this
Section 8.3, however, is intended to adversely affect any express independent
right of such person under a separate employment or service contract other than
an award agreement.

 

  8.4

Plan Not Funded. Awards payable under this Plan shall be payable in shares or
from the general assets of the Corporation, and no special or separate reserve,
fund or deposit shall be made to assure payment of such awards. No participant,
beneficiary or other person shall have any right, title or interest in any fund
or in any specific asset (including shares of Common Stock, except as expressly
otherwise provided) of the Corporation or one of its Subsidiaries by reason of
any award hereunder. Neither the provisions of this Plan (or of any related
documents), nor the creation or adoption of this Plan, nor any action taken
pursuant to the provisions of this Plan shall create, or be construed to create,
a trust of any kind or a fiduciary relationship between the Corporation or one
of its Subsidiaries and any participant, beneficiary or other person. To the
extent that a participant, beneficiary or other person acquires a right to
receive payment pursuant to any award hereunder, such right shall be no greater
than the right of any unsecured general creditor of the Corporation.

 

  8.5

Tax Withholding. Upon any exercise, vesting, or payment of any award or upon the
disposition of shares of Common Stock acquired pursuant to the exercise of an
ISO prior to satisfaction of the holding period requirements of Section 422 of
the Code, or upon any other tax withholding event with respect to any award,
arrangements satisfactory to the Corporation shall be made to provide for any
taxes the Corporation or any of its Subsidiaries may be required or permitted to
withhold with respect to such award event or payment. Such arrangements may
include (but are not limited to) any one of (or a combination of) the following:

 

  (a)

The Corporation or one of its Subsidiaries shall have the right to require the
participant (or the participant’s personal representative or beneficiary, as the
case may be) to pay or provide for payment of the amount of any taxes which the
Corporation or one of its Subsidiaries may be required or permitted to withhold
with respect to such award event or payment.

 

  (b)

The Corporation or one of its Subsidiaries shall have the right to deduct from
any amount otherwise payable in cash (whether related to the award or otherwise)
to the participant (or the participant’s personal representative or beneficiary,
as the case may be) the amount of any taxes which the Corporation or one of its
Subsidiaries may be required or permitted to withhold with respect to such award
event or payment.

In any case where a tax is required to be withheld in connection with the
delivery of shares of Common Stock under this Plan, the Administrator may in its
sole discretion (subject to Section 8.1) require or grant (either at the time of
the award or thereafter) to the participant the right to elect, pursuant to such
rules and subject to such conditions as the Administrator may establish, that
the Corporation reduce the number of shares to be delivered by (or otherwise

 

19



--------------------------------------------------------------------------------

reacquire) the appropriate number of shares, valued in a consistent manner at
their fair market value or at the sales price in accordance with authorized
procedures for cashless exercises, necessary to satisfy the applicable
withholding obligation on exercise, vesting or payment. The Corporation may,
with the Administrator’s approval, accept one or more promissory notes from any
Eligible Person in connection with taxes required to be withheld upon the
exercise, vesting or payment of any award under this Plan; provided that any
such note shall be subject to terms and conditions established by the
Administrator and the requirements of applicable law.

 

  8.6

Effective Date, Termination and Suspension, Amendments.

8.6.1    Effective Date. This Plan was initially adopted by the Board on
September 21, 2004. The Amendment and Restatement of this Plan is effective as
of August 7, 2019 (the “Effective Date”). Unless earlier terminated by the Board
and subject to any extension that may be approved by stockholders, this Plan
shall terminate at the close of business on August 4, 2025. After the
termination of this Plan either upon such stated expiration date or its earlier
termination by the Board, no additional awards may be granted under this Plan,
but previously granted awards (and the authority of the Administrator with
respect thereto, including the authority to amend such awards) shall remain
outstanding in accordance with their applicable terms and conditions and the
terms and conditions of this Plan.

8.6.2    Board Authorization. The Board may, at any time, terminate or, from
time to time, amend, modify or suspend this Plan, in whole or in part. No awards
may be granted during any period that the Board suspends this Plan.

8.6.3    Stockholder Approval. An amendment to this Plan shall be subject to
stockholder approval only to the extent then required by applicable law or stock
exchange rules or deemed necessary or advisable by the Board.

8.6.4    Amendments to Awards. Without limiting any other express authority of
the Administrator under (but subject to) the express limits of this Plan, the
Administrator by agreement or resolution may waive conditions of or limitations
on awards to participants that the Administrator in the prior exercise of its
discretion has imposed, without the consent of a participant, and (subject to
the requirements of Sections 3.2 and 8.6.5) may make other changes to the terms
and conditions of awards. Any amendment or other action that would constitute a
repricing of an award is subject to the limitations set forth in Section 3.2.

8.6.5    Limitations on Amendments to Plan and Awards. No amendment, suspension
or termination of this Plan or change of or affecting any outstanding award
agreement shall, without written consent of the participant, affect in any
manner materially adverse to the participant any rights or benefits of the
participant or obligations of the Corporation under any award granted under this
Plan prior to the effective date of such change. Changes, settlements and other
actions contemplated by Section 7 shall not be deemed to constitute changes or
amendments for purposes of this Section 8.6 and shall not require stockholder
approval or the consent of the award holder.

 

20



--------------------------------------------------------------------------------

  8.7

Privileges of Stock Ownership. Except as otherwise expressly authorized by the
Administrator or this Plan, a participant shall not be entitled to any privilege
of stock ownership as to any shares of Common Stock not actually delivered to
and held of record by the participant. Except as expressly required by
Section 7.1 or otherwise expressly provided by the Administrator, no adjustment
will be made for dividends or other rights as a stockholder for which a record
date is prior to such date of delivery.

 

  8.8

Governing Law; Construction; Severability.

8.8.1    Choice of Law. This Plan, the awards, all documents evidencing awards
and all other related documents shall be governed by, and construed in
accordance with the laws of the State of Delaware, notwithstanding any Delaware
or other conflict of law provision to the contrary.

8.8.2    Severability. If a court of competent jurisdiction holds any provision
invalid and unenforceable, the remaining provisions of this Plan shall continue
in effect.

8.8.3    Plan Construction. It is intended that this Plan, as well as awards
granted under this Plan, comply with, and not result in any tax, penalty or
interest under, Section 409A of the Code. This Plan, as well as awards granted
under this Plan, shall be construed and interpreted accordingly.

 

  8.9

Captions. Captions and headings are given to the sections and subsections of
this Plan solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Plan or any provision thereof.

 

  8.10

Stock-Based Awards in Substitution for Stock Options or Awards Granted by Other
Corporation. Awards may be granted to Eligible Persons in substitution for or in
connection with an assumption of employee stock options, SARs, restricted stock
or other stock-based awards granted by other entities to persons who are or who
will become Eligible Persons in respect of the Corporation or one of its
Subsidiaries, in connection with a distribution, merger or other reorganization
by or with the granting entity or an affiliated entity, or the acquisition by
the Corporation or one of its Subsidiaries, directly or indirectly, of all or a
substantial part of the stock or assets of the employing entity. The awards so
granted need not comply with other specific terms of this Plan, provided that
the awards reflect adjustments giving effect to the assumption or substitution
consistent with the conversion applicable to the Common Stock (or the securities
otherwise subject to the award) in the transaction and any change in the issuer
of the security. Any shares that are delivered and any awards that are granted
by, or become obligations of, the Corporation, as a result of the assumption by
the Corporation of, or in substitution for, outstanding awards previously
granted or

 

21



--------------------------------------------------------------------------------

  assumed by an acquired company (or previously granted or assumed by a
predecessor employer (or direct or indirect parent thereof) in the case of
persons that become employed by the Corporation or one of its Subsidiaries in
connection with a business or asset acquisition or similar transaction) shall
not be counted against the Share Limit or other limits on the number of shares
available for issuance under this Plan.

 

  8.11

Non-Exclusivity of Plan. Nothing in this Plan shall limit or be deemed to limit
the authority of the Board or the Administrator to grant awards or authorize any
other compensation, with or without reference to the Common Stock, under any
other plan or authority.

 

  8.12

No Corporate Action Restriction. The existence of this Plan, the award
agreements and the awards granted hereunder shall not limit, affect or restrict
in any way the right or power of the Corporation or any Subsidiary (or any of
their respective shareholders, boards of directors or committees thereof, as the
case may be) to make or authorize: (a) any adjustment, recapitalization,
reorganization or other change in the capital structure or business of the
Corporation or any Subsidiary, (b) any merger, amalgamation, consolidation or
change in the ownership of the Corporation or any Subsidiary, (c) any issue of
bonds, debentures, capital, preferred or prior preference stock ahead of or
affecting the capital stock (or the rights thereof) of the Corporation or any
Subsidiary, (d) any dissolution or liquidation of the Corporation or any
Subsidiary, (e) any sale or transfer of all or any part of the assets or
business of the Corporation or any Subsidiary, (f) any other award, grant, or
payment of incentives or other compensation under any other plan or authority
(or any other action with respect to any benefit, incentive or compensation), or
(g) any other corporate act or proceeding by the Corporation or any Subsidiary.
No participant, beneficiary or any other person shall have any claim under any
award or award agreement against any member of the Board or the Administrator,
or the Corporation or any employees, officers or agents of the Corporation or
any Subsidiary, as a result of any such action.

 

  8.13

Other Company Benefit and Compensation Programs. Payments and other benefits
received by a participant under an award made pursuant to this Plan shall not be
deemed a part of a participant’s compensation for purposes of the determination
of benefits under any other employee welfare or benefit plans or arrangements,
if any, provided by the Corporation or any Subsidiary, except where the
Administrator expressly otherwise provides or authorizes in writing. Awards
under this Plan may be made in addition to, in combination with, as alternatives
to or in payment of grants, awards or commitments under any other plans,
arrangements or authority of the Corporation or its Subsidiaries.

 

  8.14

Forfeiture and Clawback Provisions.

 

  (a)

All awards granted under this Plan (including any proceeds, gains or other
economic benefit actually or constructively received by the award holder upon
any receipt, vesting, payment or exercise of any award or upon the

 

22



--------------------------------------------------------------------------------

  receipt or resale of any shares of Common Stock underlying the award) shall be
subject to the provisions of any clawback or similar policy implemented by the
Corporation from time to time, including, without limitation, any clawback or
similar policy adopted to comply with the requirements of applicable law, such
as the Dodd-Frank Wall Street Reform and Consumer Protection Act and any rules
or regulations promulgated thereunder, to the extent set forth in such clawback
policy and/or in the applicable award agreement.

 

  (b)

Pursuant to its authority to determine the terms and conditions applicable to
awards under the Plan and without limiting the generality of that authority, the
Administrator shall have the right to provide, in the applicable policy, award
agreement or other written agreement that: (i) any proceeds, gains or other
economic benefit actually or constructively received by the award holder upon
any receipt, vesting, payment or exercise of the award, or upon the receipt or
resale of any shares of Common Stock underlying the award, shall be paid to the
Corporation, and (ii) the award shall terminate and any outstanding portion of
the award (whether or not vested) shall be forfeited, if (x) a termination of
service occurs prior to a specified date, or within a specified time period
following receipt, vesting or exercise of the award, or (y) the award holder at
any time, or during a specified time period, engages in any activity in
competition with the Corporation, or which is inimical, contrary or harmful to
the interests of the Corporation, as further defined by the Administrator for
purposes of the award, or (z) the award holder incurs a termination of service
for “cause” (as such term is defined by the Administrator for purposes of the
award).

 

23